Examiner’s Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Kiril Dimov, (Reg. No. 60,490), on 6/15/22.
The application has been amended as follow:
In the claims:
Claim(s) 1, 8 & 15 are amended as following:
1.  (Currently Amended)	A method for executing a service sequence, comprising:
selecting, by a service orchestrator, a service that is part of the service sequence;
detecting, by the service orchestrator, whether a load metric meets a threshold;
when the load metric does not meet the threshold, executing the service to obtain a real response, and continuing an execution of the service sequence based on the real response; and 
when the load metric meets the threshold and a deviation behavior identifier for the service indicates that a real response of the service is permitted to be substituted with an estimated response for the service, obtaining the estimated response for the service and continuing the execution of the service sequence based on the estimated response, 
wherein the estimated response is obtained and the service sequence is executed based on the estimated response only when the deviation behavior identifier for the service indicates that the estimated response for the service is permitted to be used in place of the real response in the execution of the service sequence, 
wherein the deviation behavior identifier is an identifier which, when set to a predetermined value, enables the service orchestrator to use, an estimated response for the service in place of a real response in the execution of the service sequence, the real response including a response that is returned by the service, and the estimated response including a response that is generated by using one or both of a static rule and a machine learning model.
2.  (Cancelled)
8.  (Currently Amended)	A system, comprising:
a memory; and 
at least one processor that is operatively coupled to the memory, the at least one processor being configured to perform the operations of:
selecting, by a service orchestrator, a service that is part of a service sequence;
detecting, by the service orchestrator, whether a load metric meets a threshold;
when the load metric does not meet the threshold, executing the service to obtain a real response, and continuing an execution of the service sequence based on the real response; and 
when the load metric meets the threshold and a deviation behavior identifier for the service indicates that a real response of the service is permitted to be substituted with an estimated response for the service, obtaining the estimated response for the service and continuing the execution of the service sequence based on the estimated response, 
wherein the estimated response is obtained and the service sequence is executed based on the estimated response only when the deviation behavior identifier for the service indicates that the estimated response for the service is permitted to be used in place of the real response in the execution of the service sequence, 
wherein the deviation behavior identifier is an identifier which, when set to a predetermined value, enables the service orchestrator to use, an estimated response for the service in place of a real response in the execution of the service sequence, the real response including a response that is returned by the service, and the estimated response including a response that is generated by using one or both of a static rule and a machine learning model.
9.  (Cancelled)  
15.  (Currently Amended)	A non-transitory computer-readable medium storing one or more processor-executable instructions, which when executed by at least one processor cause the at least one processor to perform the operations of:  
selecting, by a service orchestrator, a service that is part of a service sequence;
detecting, by the service orchestrator, whether a load metric meets a threshold;
when the load metric does not meet the threshold, executing the service to obtain a real response, and continuing an execution of the service sequence based on the real response; and 
when the load metric meets the threshold and a deviation behavior identifier for the service indicates that a real response of the service is permitted to be substituted with an estimated response for the service, obtaining the estimated response for the service and continuing the execution of the service sequence based on the estimated response, 
wherein the estimated response is obtained and the service sequence is executed based on the estimated response only when the deviation behavior identifier for the service indicates that the estimated response for the service is permitted to be used in place of the real response in the execution of the service sequence, 
wherein the deviation behavior identifier is an identifier which, when set to a predetermined value, enables the service orchestrator to use, an estimated response for the service in place of a real response in the execution of the service sequence, the real response including a response that is returned by the service, and the estimated response including a response that is generated by using one or both of a static rule and a machine learning model.
16.  (Cancelled)

REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1, 3-8, 10-15 & 17-20 is/are allowed.
Claim(s) 2, 9 & 16 is/are canceled.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 5/24/22, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 1, 8 & 15.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “selecting, by a service orchestrator, a service that is part of the service sequence; detecting, whether a load metric meets a threshold; when the load metric does not meet the threshold, executing the service to obtain a real response, and continuing an execution of the service sequence based on the real response; and when the load metric meets the threshold and a deviation behavior identifier for the service indicates that a real response of the service is permitted to be substituted with an estimated response, obtaining the estimated response for the service and continuing the execution of the service sequence based on the estimated response, wherein the estimated response is obtained and the service sequence is executed based on the estimated response only when the deviation behavior identifier for the service indicates that the estimated response for the service is permitted to be used in place of the real response in the execution of the service sequence, wherein the deviation behavior identifier is an identifier which, when set to a predetermined value, enables the service orchestrator to use, an estimated response for the service in place of a real response, the real response including a response that is returned by the service, and the estimated response including a response that is generated by using one or both of a static rule and a machine learning model” as set forth in independent claim(s) 1, 8 & 15 and in light of applicant’s argument(s) filed 5/24/22.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449